Title: To Thomas Jefferson from Joseph Hopkinson, 29 June 1792
From: Hopkinson, Joseph
To: Jefferson, Thomas



Sir
Easton June 29th. 1792

I accept the offer, you have been good enough to make me, of the elegant figure of Diana, not only with the pleasure which the possession of so valuable a present would of itself afford, but also with a far superior gratification arising from the unmerited notice you thus bestow upon me, and the Testimony it bears that my Father yet lives in your Memory. Altho’ I was too young to partake of the Intimacy that subsisted between you and him, it afforded me infinite satisfaction that he should possess a friend in so good and so great a Man. I can never hope to deserve such Friendships, and shall probably never be blessed with them, but it shall nevertheless be my endeavour to follow such examples and imitate those virtues that will always lead to them. If you will not consider it an intrusion that presumes too much upon your Goodness, I will do myself the honor to wait upon you when I next visit Philadelphia.
Would it not be possible to have the Diana so carefully packed up, that I might with safety remove it to Easton, and have it under my own eye and protection. Nothing but the fear of injuring the figure (which it shall always be my Pride to preserve) would induce me to ask the favor of you to give such Directions for putting it up, as you suppose will secure it. When this is done, (if it can be done) if deposited with my Grandmother, who lives at a Mr. Thompson’s nearly opposite to the German Lutheran Church in fourth street, I will take measures to have it conveyed to me by Water. With the greatest respect I have the Honor to be Your most Obt. & hbl Servt Jos.

Jos. Hopkinson

